 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccurate Die & Manufacturing Corp. and Local 247,International Brotherhood of Teamsters, Chauf-feurs, Warehousernen and Helpers of America. Case7-CA-14551May 15, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSANI) PENEI.LOOn February 16, 1979, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended remedy and Order,' as modi-fied herein.Amended RemedyFollowing issuance of the Administrative LawJudge's Decision, the Board held that dischargedstrikers should be treated the same as any other dis-charged employees with respect to backpay, and thattheir backpay should be computed from the date ofdischarge rather than from the date that reinstate-ment is requested. See Abilities and Goodwill, Inc., 241NLRB 27 (1979), Members Penello and Murphy dis-senting. Here, as the day-shift employees were walk-ing out on the morning of October 26, 1977, Respon-dent's secretary and part owner, Edward Markarian,told them that if they did not return to work or if theydid walk out, they would all be fired. Instead of re-turning to work, they left and began picketing. Thatafternoon Respondent's president and part owner,Ernest Hovizi, told striking employees that if they didnot return to work immediately they were fired. Noneof them returned, and the late-shift employees joinedthe strike instead of reporting to work. In these cir-cumstances, we conclude that the strikers were effec-tively discharged on October 26, 1977. Accordingly,The Remedy is amended to provide that the discharg-I We correct the Administrative Law Judge's inadvertent references toRudy Thomas as having been recalled, rather than employee Larry Gerald,by substituting the name Gerald for Thomas wherever it appears in sec. Ill,B, par. Is, and in sec. V, fn. 15, of his Decision.ees receive backpay from October 26, 1977, until thedate they are offered reinstatement.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent,Accurate Die & Manufacturing Corp., Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:I. Insert the following as paragraph 2(a):"(a) Offer Aaron Toland, Timothy Ginn, RudyThomas, Dale Bailey, Larry Gerald, James Jefferson,Robert Williams, Kenneth Williams, and James Pe-terson immediate and full reinstatement to their for-mer jobs or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or any other rights or privileges previouslyenjoyed, and make them whole for any loss of earn-ings, with interest, which they may have suffered byreason to our discrimination against them, in themanner set forth in the section of the Board's Deci-sion and Order entitled 'Amended Remedy.'"2. Substitute the attached notice for that of theAdministrative Law Judge.2 For the reasons stated in Member Murphy's and Member Penello's dis-senting opinion in Abilies and Goode.ill, Inc.. supra, Member Murphywould, contrary to her colleagues, compute backpay from December 12,1977, when an unconditional offer to return to work was made by the strik-ers.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Local247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by dis-charging any employee who engages in any ac-tivity in support of said Union, or any otherunion, or in any other manner discriminatingagainst them in regard to their hire or tenure ofemployment or any terms or conditions of em-ployment.WE WILL NOl refuse to bargain collectivelywith the aforesaid Union as exclusive bargainingrepresentative of all of our full-time and regularpart-time production and maintenance employ-242 NLRB No. 46280 ACCURATE DIE & MANUFACTURING CORP.ees employed by us at our Detroit, Michigan,facility excluding all office clerical employees,professional employees, confidential employees,guards and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights to self-organization; to form,join, or assist the aforesaid Union or any otherorganization; to bargain collectively throughrepresentatives of their own choosing; and to en-gage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection, or to refrain from any or all such ac-tivities except to the extent that such right maybe affected by an agreement, requiring member-ship in a labor organization as a condition ofemployment, as authorized by the National La-bor Relations Act.WE WILL offer Aaron Toland, Timothy Ginn,Rudy Thomas, Dale Bailey, Larry Gerald, JamesJefferson, Robert Williams, Kenneth Williams,and James Peterson immediate and full reinstate-ment to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and WEWILL make them whole for any loss of earnings,with interest, which they may have suffered byreason of our discrimination against them.WE WILL, upon request, meet and bargain col-lectively with Local 247, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive bar-gaining representative of our employees in theabove-described unit, concerning rates of pay,wages, hours of employment and other termsand conditions of employment and, if an under-standing is reached, WE WILL embody such un-derstanding in a signed agreement.All our employees are free to become, remain, orrefrain from becoming or remaining members of theaforesaid Union or any other labor organization.ACCURATE DIE & MANUFACTURING CORP.DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Thiscase was heard at Detroit, Michigan, upon the complaint ofthe General Counsel issued December 16, 1977, which com-plaint was based on an original charge filed on October 28,1977, by Local 247, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,herein called the Union or the Charging Party, and anamended charge filed by the Union on December 7, 1977.The complaint alleges, in substance, that Accurate Die &Manufacturing Corp., hereinafter called Respondent or theCompany, has violated and is violating Section 8(a)(5) of'the National Labor Relations Act, as amended, hereincalled the Act, by refusing to bargain with the Union as therecognized majority representative of Respondent's em-ployees and Section 8(a)(3) and (1) of the Act by discharg-ing and otherwise discriminating with regard to the tenureof employment of Respondent's employees and by interfer-ing with, restraining, and coercing Respondent's employees'exercise of their Section 7 rights. Respondent. while admit-ting the jurisdictional allegations of the complaint, deniesthe commission of any unfair labor practices. Respondentcontends that the Union was not and is not the majorityrepresentative of its employees, that it did not dischargeany of its employees or interfere in any way with the tenureof their employment, and did not interfere with any of theemployees' Section 7 rights.Upon the entire record and after consideration of thebrief filed by counsel for Respondent,' and upon my obser-vation of the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONI)ENTRespondent, a Michigan corporation which maintains itsoffice and place of business in the city of Detroit, Michigan,is engaged in the painting of automotive stamping parts andrelated products. During the year ending December 31.1976, a representative period, Respondent performed ser-vices of a value in excess of $70,000, of which services of avalue in excess of $50,000 were performed for a companylocated in the State of Michigan, which annually, in thecourse and conduct of its operations. purchased and causedto be shipped to its Detroit, Michigan, facility, directlyfrom points located outside the State of Michigan, productsof a value in excess of $50,000.It is admitted, and I find, that Respondent is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.11. THE UNFAIR LABOR PRACTICESA. The IssuesThis case arises from the Union's organizational drive ofRespondent's employees within a 2-day period, a demandfor recognition on the second day, an alleged refusal torecognize by Respondent followed by a strike of the em-ployees, and the alleged discriminatory discharge and re-fusal by Respondent to reinstate the strikers upon their of-fer to return to work made on the striker's behalf by theUnion.I Counsel for the General Counsel did not file a bnef although requestedto do so inasmuch as he waived oral argument at the hearing.281 I)I ('ISI()NS () N\ II()NAI I AB\I()R RII..A IIONS B()ARI)Respondent's ditlnse to tlhe conipllinl ;llIegtions con-sists of tllhree hasic conilclttions: I ) ithe I Ilion did not e.ljosni;aorit\ status at tilhe lime thlie demand fotr rcovnition 1is \mlade bs, tile In'ion 2) Rcspondenl did iltl dliIchaige tileemplhoxees: iand (3) Respondent could not einstale tlhestrikers (with some exceptillns) because the strike resultedin such a loss of business lthai there w as no loner work fortile inLFividuals who joited tile strike or tor nlonC else..It, t} i NIn October 1977 Respondent, In its business of pailtingautomlOtise sanmping parts. eployed I1) nonsuperis0ir5emploes. '1 he working ow neis of Responlden t t lhat timewere, and still are, Idward Markarian, secretar and Irnestlhvii. president. In addition. ,a supervisor on the daN shiftwas homas Kalustin, also known to tile employees is"I K."Sometime in earls, () October 1977: daN-shift eploeeRobert W illiams was working beside Marka;r-ian when thetwo began to discuss unionism. Williams asked Mlarkarilanwhy tfle emploNees in the shop did not haVe a uniol. Mali--karian replied to the effect that Respondent could not af-Ifrd a union, and that if one was brought in Respolndenl"... might as well close the place." tie furtilher sltated that ifWilliams wanted a union, he would have to get a job atFord. (eidentl referring to the Ford Motor (Company) .On October 20 after some of the day-shift employees hadoverstayed their coffeebreak, a notice was posted b Re-spondent to the effect that during the coffeebreak employ-ees were not permitted to leave tire building. It w ould seemthat the employees left the building to have their coffeebecause they desired to get away from the paint fumes.Upon reading the notice. the emploNees talked an;ongthemselves and agreed that there was a need to unioniizeThey chose employees Robert Williams and l.arrs Geraldto make contact with the Union. Although the record re-veals some conflict between the testimonies of Williams andGerald as to how the contact with the tinion was firstmade, they mutually agreed in their testimonies that Ed-ward J. Kantzler, vice president construction business man-ager of the Union. appeared outside the door of Respon-dent's premises shortly alfter the noon break on October 25and was met by Robert Williams. Kantzler gave member-ship applications and checkoff authorization cards to W\il-liams as well as instructions as to the filling out of the sine.After giving to Williams enough of the cards and authoriza-tion slips to be signed by all of Respondent's emploees,Kantzler left the premises.Williams returned inside the plant with the cards, whichhe laid on a worktable under his jacket. Evidently, Kalustinsaw him do this, came over to the table, lifted the jacket.looked at the cards, and then turned around and left. butonly after Williams grabbed the cards from Kalustin andput them back in the jacket with the other cards. Williamsthen placed all of the cards and his jacket in his locker.'Thereafter, during the breaks, lunch break, and afterwork at the home of one of the employees (all of whom2Unless otherwise specified. all dates herein are in 1977.3 The record does not reveal what Kalustin did thereafter with regard tohis recentl) acquired knowledge of the cards.seem to lixc in the immlediate neighborhood). Williams dis-tributed the cards. A number of them were signed at thetime, and some of them were returned to Williams. Somie ofthe cards were rtetained hb tlhe elploces who signed themanid returnedl hci tile next da, .October 26.I lie follow ing mnl-lnilg. (October 26. Kantzlcr returned toI;Respodcnl's prelitse at approiiXilltelk I) i i.,. togetherN ilh a ssi;te.l .John Koandra. Kantzler approachCedKallstinl and asked himl who was the hoss. Kalustin pointedoullt Markaurian. Kaizler thereuponl approached Mlarkarian;tid told hii that lie. Kaintler, "represented Ils people."Mlarkaria;n l e Kantler to Respondent's office in the .icill-its of the wni rkiniu area.After the t wo were in the offtlice, Kantler gave larkarianthis business card and again told him that he represenitedMlirkariln's people. When Mlarkarian asked whetlierKaitzler represented all or sonic 0't the emploxees, KantZlerstated "all of' them." Markarian then told Kantzler "wedon't need a ulniotn" or "'we do01'l want a union." Markariandenied that he had the authioritv to talk to Kaintzler aboutthe nion or union matters and inilrmed Kantzler that thepresident of Respondent was rnest Ilovizi. Markarian in-formed Kantzler that [Hovizi was not in at the time butwould be returning in approximately I hour. Kantzlerthereupon intornlet Markarian he would return at apprloxi-matelI 1 1:3(1 a.m. on that date. Kantzler then left the prem-ises with his associate.WVhile Kantzler was in Respondent's office with MIarka-rian. his associate, Kolandra, collected signed cards from anumber of the emploees. lowever. at the moment thatKantzler made his demand flr recognition upon Markarianat approximately 10 a m. on the mornirig of October 26,Kantzler did not have in his possession. nor were there inthe possession of the UInion anN union designation cards.Nor did Kantzler possess anll knowledge otf how manscards had been signed. Ilowecer. b the time Kantzler leftthe premises with his assoctole John Kolandra, the latterhad collected some o the cards. Nevertheless, the record isinsutticientlI precise to determine that alt the time a major-ity of signed designatio n cards had been collected byKolandra.Shortly after Kantzler and Kolandra left with the prom-ise to return in I hour. Respondent's president. Hovizi, re-turned to the premises. Although informed by Markarian asto what had occurred and that Kantzler would return atapproximatel 1 1:30 an.m., Ftovizi stated that he could notwait fir Kantzler because he had a delivcery to make to theairport to meet a scheduled tlight with finished material onthe (lomlpans' truck. Accordingly, Flovizi left the premisesbefore the appointed time of Kantzler's return.When Kantzlcr returned with his associate at approxi-miatel' 1 1:25 on that day., he again spoke to Markarian whoinfornied him that Hovizi had returned but had then left.At that time Kantzler again asked Markarian to recognizethe Union as Respondent's employees' bargaining repre-sentative. Again Markarian stated that Respondent did notneed and did not want a union. When Kantzler answeredthat Markarian did not leave him very much room, Marka-rian told Kantzler to see Respondent's lawyer.Following some futher discussion. Kantzler, not havingreceived either consent or encouragement from Markarian,he left the office and went into the working area of the282 283plant. A\llhough there is son111C c01ntl'tll as to Ihe e\xlavords used b Kalllcr, there is no1 doubt that he signaledto the emplobees uiilh his arms aind inflOrmed them thatthe' had to decide uhat the! u alited to do. 1he motion hemade with his arms x;as calculated to dilrect the CeIIployeesout of the shop. Alter soime consultation amiong thellselxesthe emplo ees stated that the waillted thie L nion. Kant/lerstated. "ell co)me on." lie then talked olt wkith the em-ployees lllouiig him. [loweer. before the men alkedout Markarian came out of the oflice and stated to the eml-ployees that ift' they did not return to work or it'f le, didwalk out. they would all he fired. It was after thls that theentployees decided to ftiollow Kantler out Olnt tile street.'All of the day-shit employees uxalked out with Kantzler.When the: arrived outside the shop. Kanitzler distributedpicket signs' which the men used to picket the entrance toRespondent's facilit.Shortlv after the picketing began. Iloxiii returned in thetruck. looked at the men picketing. anlId wenIt inside. Ap-proximately I hour later he came out and spoke to Kantzlerand told the latter he could not do this. lie then turned Itthe picketing employees and stated "if' oU gus don'lt getback in there }ou are fired." le then walked back inside.'L)uring the afternoon and c ening of October 2'(. Mhenthe late-shift employees came to uork. they sasw the picketsigns. Although there ere some attempts hb them to enlterthe plant. they did not enter. Instead. the joined the picketline. Although some of them had not signed cards or check-off authorizations before that inme. they did so that a;telr-noon. Accordingly b the een ing of' October 26. 9 out ofRespondent's 10() emploees had signed either one or bothtypes of cards distributed b the L nion through \Willialnsor through other union officials. The onl) employee whodid not either sign a card or strike iwas Iienr Tolis. whodid not testift.On October 27 one of' the emploees on the picket line,Aaron T'oland, asked loIvizi when they ere going to hepaid. Hlovizi answered that as soon as the accountant madeout the checks the men uould be paid. Shortly thereafterthe firm accountant, who is also a stockholder of the firmalthough he performs his uork for Respondent aua', fromthe premises. arrived. 'The checks were then distributed.Each man was given two checks. One check. which uas forthe week beftore the week of' te strike. was the usual checkfor the amount given each employee according to the hourshe worked times the rate of his wages. Ihe second check.dated October 26. hich as for the short eek hichended the da5 the strike cotiimenced. had inscribed thereonthe word "tinal" in capital letters. Although IJo,izi did notpass out all of the checks personall those empl!ees towhom he did pass out these linlal checks ere told that thewere fired bh lloxiti. lousever. as noted, all of the checksfor the short week ending October 26. had inscribed thereonthe word "final."I All el the toregoing is trom credited porirons ,I the Iestlln llle RhertWilihamsi, tdw ard J. Kantzler. Ja mes S. Jleron. anid i .arrs (icradi Al-though Markarian related slightls different ersio, of the arliou ll o nersa lions and hai occurred when the mel decided to Illle Kaniler out t theshop, the alrlulons were n extllensle eniugh I) effectivl co lroxert theteslimonles the others,'I he record does nt reveal he content ot the signl:rom credited testimonies ' ils inrd KalnilerInl order o Ilndulice Iii to talk o lnll I egardllg possl-ble liecoglnlltion and bargallllng. Kalltller behgan t tlloUllox/li abouIt s tile latter made dcliecrics i Respondent'strLick. I)urinIg the ca;rl p;irt of( No embelrr .vthliln 2 xeksittrl tilhe strik h1d begil Kantiler xx as thuits enagedi inlblorig i ill \hi sli edl ii Iloi st(pend ls truck aind askedKnitlcl to pull up beside han .lie a sked Kantiler iseh thelltter t is tfollo\xlg i him. Kantzler ansx ereld that it as lisintention to picket xhierexcr lioxilzl , as making t delixer.\tlter Somle disculssion aid a fter Kantiler explained that allhie x,ns scking xs a t1or l ovii to sit do\ n and i lk lo izi.ho had irst statedl that ththre as nolthilg to tlk about,cildenltl ch inged his mind and told Kantiler. comle oln. \ill hbun oui a beer."'' Kantzler accepted lox\11i's init ion.anlld ile to \'ent ililto a nealrh hrll.After the were seatled Ilo \ii stated he did not need atinion. hbut thatle h h1;ad ithing Iag lnst tile lii1. and tl hatlie hd been at leatousters tmember himnself at one time. llefurther told Kantzler that Respondent hd 'just come utoft' bankruptcy." indl that Respondent xis xA ithout fundsilnd it' the pressure continued lie xtiuld sell te material inthle shop and close it doxti. ilo i/i eclared that lie jstxsantcd to get out xshat he put into the buildingl aft'ter xrhichhie \,oulld be finisied. Kantler replied t the etlecl that ifthis \ ,is \\ hat Ioeizi's intenllton , as (e tietl tinishilg thework and closing dovn). Kanliler ould not harass himains more. his ended the con\ersation.' In connectionlthereithl. ilo\iLi. in estitfing, stlated that Rsprtidentit ustcould not;affird al nioll it that time.()n No\elmber 29 the ilion. oxer the siniatur c of Kant,-ler's assistant. sent to Respondent and to each of the eni-plo,ees notice that the picketing had ceased and that theeniplo\ees ere directed to return to ork ininediatelv. O())ecember 7 thc Im nn again sent Respondent a notice. h,letter signedc hb Kiiinler, which stated that the letter co)lsti-tuted a notice of th' e Ilioll's utllColditioril ofler on behalfof all empliees co ered h the representatiotn denlatd ofthe L nion to retulrn to Xwork. Ihereafter. Respondent re-calledl epletes \;irton l'ln111i. )ale Bailey. and RudyI'holias ,it a date hr dlites not estahlished b! the rtecord.None lof the other eliploecs xxho x eit o strike a e\ hbeenrecalled.Respondent. at that limle it recalled the three ahboe-nantied enplo ees. e iently, had no olher emplo,ees exceptlolis. members )of the Nlarkarian fnaiil. members oft the1oxi7i timi.. and the individuals whho were emplo!ed Iassupervisors. Respondent. through its to oticers. eplailmedthat there Vas no work for the others. but that it has notretfu'sed to recall them. D)espite Hlo\ii's protestations toKantzler. Responden hs nol gone out o' husiness.('. h [ llijon ' i W hl.oi .Sl iams,As noted aboxe. at the end of the da;! or eening of ()Octo-hber 26 the niotn hd both designation cards and deductionauthorizations fromn 9 emplo! ees itout of' Respondent's I(teraplo ees. These etilllx ees re Aaron Iolandl. imloth(;in l;lames Peterson Rud I'honias. l)ale 1. Ba;ilex. Lar--r edlited t rrICS m lilCe o K Ailt c: l- 11 l tt I/0 IVVI RAII11· 1)[1, \1,osstI U IL R KIsS CORPr DECISIONS OF NATIONAL LABOR RELATIONS BOARDry Gerald. James Jefferson, Robert Williams, and KennethWilliams. As noted, the 10th employee. Henry Tolis. evi-dently did not sign a card. All of these union designationcards and checkoff authorizations were signed and datedeither October 25 or October 26 and were in the hands ofeither Kantzler or other union officials by the end of theday on October 26.Although the cards of Toland and Ginn, which desig-nated the Union as their bargaining representative and re-quested union membership are unsigned, each of these em-ployees had also signed, on October 26, a checkoffauthorization and had given the same to the Union. In ad-ditional, both Toland and Ginn testified that each had filledout the unsigned cards, had dated them the same date. andhad merely overlooked placing their signatures on thecards. The designation cards of Rudy Thomas. Larry Ger-ald, and James Jefferson, although signed by those threeemployees, are undated. However, each of these employeestestified without contradiction that the cards were made outand given to the Union on the same date that their datedcheckoff authorizations were executed and given to theUnion. In the cases of Thomas and Gerald it was October25, and in the case of Jefferson it was October 26.It has long been established that the failure of an em-ployee to sign a designation card delivered to the Union,where the employee testifies that he has intended to desig-nate the union as of the date or time that the card was givento the Union, is immaterial, and the card may be counted incomputing the Union's majority status or lack thereof. Un-der the circumstances here, the absence of the signatures orthe dates on the respective cards heretofore mentioned doesnot invalidate the designation of the Union as the bargain-ing representative of the employees named.,Accordingly, I find and conclude that as of the end of theday on October 26, 1977, the Union enjoyed majority statusamong Respondent's employees, having received authoriza-tions from 9 out of 10 of Respondent's employees and,therefore, has been from that date the majority representa-tive of Respodent's employees of the purposes defined inthe Act.D. Discussion and Concluding FindingsHaving determined that the Union is a majority repre-sentative of the employees in Respondent's shop, I furtherfind and conclude that the appropriate unit represented bythe Union, as set forth above, is all full-time production andmaintenance employees and regular part-time productionand maintenance employees employed by Respondent at itsfacility location in Detroit, Michigan, but excluding all of-fice clerical employees, professional employees, confidentialemployees, guards, and supervisors as defined in the Act.As noted above, Respondent contends that inasmuch asthe Union, at the time it made its demand through businessmanager Kantzler upon Edward Markarian on October 26,did not enjoy majority status inasmuch as the designationcards and/or the deduction authorization cards had notbeen delivered to a union representative and were not in theUnion's hands as of that time. However. as the recordsI. Taitel and Son. 119 NLRB 910. 912 (957).shows. by the end of that day, October 26, the Union didenjoy majority status.Respondent further contends in connection therewiththat Kantzler, at the time, made no attempt to evidence theUnion's majority status by a show of cards or by presentingany other matter upon which Respondent could determinewhether the Union represented a majority. In fact, arguesRespondent, at no time during the entire course of eventsdid any union representative make any attempt to verifythe Union's claim that it was, in fact, the majority repre-sentative of Respondent's employees in the unit heretoforefound appropriate. Therefore, reasons Respondent, in ac-cordance with court precedent" and in light of the foregoingfacts, Respondent was and is under no obligation to recog-nize or bargain with the Union because the Union is not themajority representative of its employees, and the Union hasnot taken the necessary steps to prove its majority claim.However, Respondent's contention in the foregoing re-gard is not well taken. When the Union finally attained itsmajority status on October 26 all but one of Respondent'semployees had, in fact, joined the strike. In view of this,Respondent would still have had the right (even though theUnion, in fact, attained majority), to refuse to recognize theUnion and to do nothing until the Union proved its major-ity through a Board conducted election. Respondent couldhave refused an offer of proof of majority through thesigned designation cards, had the Union made such an of'fer. In this respect, Respondent's contention is legally cor-rect.While the thrust of the cases upon which Respondentrelies'" is that an employer who has not engaged in an un-fair labor practice impairing the electoral process does notcommit an unfair labor practice in violation of Section8(a)(5) of the Act merely because he refuses to accept anyproof of majority status other than the results of a Board-conducted election." the converse of the foregoing principleis that an employer who does commit unfair labor practicesimpairing the electoral process may not sit back and awaitthe results of such process and thereby preclude the findingof a violation of Section 8(a)(5) of the Act.'2In the case at bar, immediately after Kantzler had madehis first demand for recognition on October 25 Markarianthreatened the employees with discharge if they walked out.On October 27 when Hovizi distributed the paychecks tothe employees on the picket line he told the employees thatthey were discharged. Further proof of this is the fact thatthe checks were marked "final," despite Respondent's pres-ent claim that the employees were not discharged."Thus, the employees were discharged for engaging in alawful strike in support of the Union's recognitional de-mands. for by the time of the discharges the Union had9 Citing Linden Lumber Division, Summer & Co. v. ,.L.R.B. 419 U.S. 301(19741: N.L.R.B. v. Gissel Packing Co., 395 U.S. 575 (1969).O Supra.u Supra.N L.R.B. v. Gissel Packing Co. supra. at 595. 601.bI do not give credence to Respondent's claim that the checks weremarked "final" in error by Respondent's bookkeeper. The bookkeeper was astockholder in Respondent's closely held, small corporate enterprise. More-over, Hovizi. Respondent's president. who saw the checks both before andduring distribution, did nothing to correct the alleged error. Nor do I creditHo izi's version of what he told the employees as he gave them the checks.284 ACCURATE DIE & MANUFACTURING CORP.gained majority status. I conclude, therefore, that the dis-charges were unlawful, discriminatory, and in violation ofSection 8(aX3) and (I) of the Act, and that such dischargesgo to the very heart of the Act.One last segment of Respondent's contention remains fordisposition. Respondent maintains that the Union madeonly one demand for recognition which did not continue,and that Respondent therefore cannot be ordered to bar-gain with the Union. Even assuming that under all the factshere presented the demand was not a continuing one, it wasrenewed in the early part of November 1977 when Kantzlerand Hovizi discussed the union matter in a bar over glassesof beer. To hold that Hovizi did not know by Kantzler'sactions in following his truck and by then discussing thematter in the bar that Kantzler was demanding recognitionfor the Union would be the height of naivete.Accordingly, I find and conclude that whatever protec-tion would have been afforded Respondent upon theUnion's continued or renewed demand for recognition un-der the cases relied upon by Respondent was forfeited byRespondent when it discriminatorily discharged the same 9out of 10 employees who designated the Union as theirbargaining representative for supporting the Union's recog-nitional efforts. Therefore, Respondent's refusal to recog-nize and to bargain with the Union, even if not unlawfulbefore the discharges, became such thereafter under thevery precedents cited by Respondent. Accordingly. the re-fusal constituted a violation of Section 8(a)(5) and (I) of theAct.Moreover, the strike, if not an unfair labor practice strikeat its outset, was converted into an unfair labor practicestrike upon the discriminatory discharge of the strikers andthe unlawful refusal to bargain.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with the operations of Re-spondent herein described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent herein has vio-lated the Act, it will be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.It having been found that Respondent violated Section8(a)(3) and (1) of the Act by discriminatorily dischargingAaron Toland, Timothy Ginn, Rudy Thomas, Dale Bailey,Larry Gerald, James Jefferson, Robert Williams, KennethWilliams, and James Peterson, it will be ordered that eachof them be reinstated to their former or equivalent posi-tions, if they so desire, and that Respondent make themwhole by paying to each of them a sum of money equal tothat which each would have earned but for the discrimina-tion visited upon them by Respondent. Backpay shall becomputed with interest thereon in the manner described inF. W. Woolworth Company, 90 NLRB 289 (1950) and Flor-ida Steel Corporation, 231 NLRB 651 (1977).'' It havingbeen found that the foregoing employees were unfair laborpractice strikers and that Local Union 247, the Unionherein, made an unconditional offer to return to work onDecember 7, 1977, on behalf of the above-named employ-ees, backpay shall be computed from that day in accord-ance with the above-cited cases.'"It having been found, as set forth above, that Respondenthas engaged in violation of Section 8(a)(5) and (1) of theAct and has unlawfully failed and refused to recognize andbargain with the Union, it will be ordered that Respondentcease and desist therefrom and bargain with the Union atreasonable times at the request of the said Union concern-ing rates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact and theentire record in this case. I make the following:CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging its employees for supporting theUnion, Respondent has discriminated against them and hastherefore engaged in unfair labor practices within themeaning of Section 8(a(l) and (3) of the Act.4. By failing and refusing to bargain in good faith withthe Union as a representative of all full-time productionand maintenance employees and regular part-time produc-tion and maintenance employees employed by Respondentat its facility located in Detroit, Michigan, but excluding alloffice clerical employees, professional employees, confiden-tial employees, guards, and supervisors as defined in theAct, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.On the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the following:ORDER'6The Respondent, Accurate Die & Manufacturing Corp.,Detroit, Michigan, its officers, agents, successors, and as-signs, shall:4See, generally, Iis Plumbing d Heating Co, 138 NLRB 716 (1962).to Although the record establishes that Aaron Toland, Dale Bailey, andRudy Thomas have been recalled by Respondent, there is no record showingof the date or dales thereof, whether they are entitled to backpay, or whethertheir reinstatements were to their former or substantially equivalent posi-tions.16 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations or the National Labor Relations Board, the findings.conclusions and recommended Order herein shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.285 I)( ISIO()NS OF NAII()NAI. LABOR REI.ATIONS BOARD1. ('ease and desist from:(a) Discouraging membership of its employees in l.ocal247, International Brotherhood of Teamsters. Chauffeurs.Warehousemen and Helpers of America. or any other labororganization, by discharging said employees because oftheir support of and activities on behalf of the said Unionor in any other manner discriminating against them in re-gard to their hire, tenure of employment, or any term orcondition of employment.(b) Refusing to bargain collectively with I.ocal 247, In-ternational Brotherhood of' Teamsters, Chauffeurs. Ware-housemen and Helpers of America. as the exclusive repre-sentative of a11l of' Respondent's fill-tinle production andmaintenance employees and regular part-timrne productionand maintenance employees employed by Respondent at itsfacilit located in Detroit. Michigan, excluding all officeclerical employees. professional employees, confidential em-ployees. guards. and supervisors its defined in the Act. withrespect to rates of pay, wages, hours of employment, andother terms and conditions of emplon mlent.(c) In any other manner interfering with. restraining, orcoercing employees in the exercise of' their rigllts uiar;lal-teed them in Section 7 of' the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition of' em-ploynment, as authorized in Section 8(a)(3) of the Nationall.abor Relations Act, as amended.2. Take the following affirmative action which it is foundwill effectuate the policies of the Act:(a) Offer immediate and full reinstatement to Aaron I o-land, Timothy Giinn, Rudy Thonas, I)ale Bailes I.arr\?Gerald, James Jefferson, Robert W'illiams, Kenneth Wil-liams, and Jalies Peterson to their former or substanitiallkequivalent positions, without prejudice to their seniority orother rights and privileges enjoyed, and make them wholefor any loss of earnings which they may have suffered byreason of the discrimination against them, in the manner setforth in the section of this Decision entitled "The Remedy."(h) Upon request. bargain collectively with ocal 247,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. as the exclusive repre-sentative of the employees in the appropriate Union namedabove and embody any understanding reached in a signedcollective-bargaining agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary and pertinent to compute the amount of hackpay duein accordance with the section of this ecision entitled"The Remedy."(d) Post at its plant in Detroit., Michigan. copies of theattached notice marked "Appendix."' Copies of said no-tice, to be furnished by the Regional Director for Region 7,after being duly signed by authorized representative of Re-spondent. shall be posted bh Respondent immediately uponreceipt thereof, and he maintained by it for 6(1 consecutivecdays thereafter. in conspicuous places, including all placeswhere notices to employees are customaril? posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defliced, or covered by any othermaterial.(el Notify the Regional Director for Region 7, in writing.within 20 days froitm the dale of the ()rder, what steps havebeen taken to comply herewith.7 In the c\ent hat his ()rder is cnircd h a judgmcnt ola t nIlted Slalcs(Court i Appealls. the rd i the nice reading "Plsted h urder of theNatIl a: l Ilahor Rel:ations Boa;lrd shall read ''-lsted Pursualnt Io a Judgmentf1 the tlil ted St;ltes (' tlr l ot Appcals Inilrcing an order ot the Natlin.alI.ahor Rlatins Hlard "286